Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/742,416, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
62/742,416, now US 2020/0111583, is directed to "NUCLEAR FUSION REACTOR WITH TOROIDAL SUPERCONDUCTING MAGNETIC COILS IMPLEMENTING INERTIAL ELECTROSTATIC HEATING" instead of "TIRE LONGEVITY MEASUREMENT SYSTEM AND METHOD".
3)	The Application Data Sheet (ADS) is objected to because it claims benefit of provisional 62742416 filed 2018-10-07.  As explained above, Application 62/742,416, now US 2020/0111583, is directed to "NUCLEAR FUSION REACTOR WITH TOROIDAL SUPERCONDUCTING MAGNETIC COILS IMPLEMENTING INERTIAL ELECTROSTATIC HEATING" instead of "TIRE LONGEVITY MEASUREMENT SYSTEM AND METHOD".  A corrected Application Data Sheet (ADS) should be filed deleting the benefit claim to 62742416 filed 2018-10-07.  It is noted that a corrected Application Data Sheet (ADS) requires underlining and/or strikethrough as appropriate.  See 37 CFR 1.76(c).  
4)	The disclosure is objected to because of the following informalities:
	Paragraph 1 on page 1 of the specification, which states "The present application is related to and claims priority to U.S. Provisional Patent Application Number 62/742,416 filed October 7, 2018, which is incorporated by reference herein in its entirety." (emphasis added) should be deleted since, as explained above, Application 62/742,416, now US 2020/0111583, is directed to "NUCLEAR FUSION REACTOR WITH TOROIDAL SUPERCONDUCTING MAGNETIC COILS IMPLEMENTING INERTIAL ELECTROSTATIC HEATING" instead of "TIRE LONGEVITY MEASUREMENT SYSTEM AND METHOD"..  
Appropriate correction is required.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6)	Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 2 (dependent on claim 1) fails to further limit claim 1 since the description in claim 2 is related to intended use instead of an additional limitation (e.g. structure, composition, property) of the tire longevity measurement system.	
	Claim 3 (dependent on claim 2) fails to further limit claim 2 since the description in claim 3 is related to intended use instead of an additional limitation (e.g. structure, composition, property) of the tire longevity measurement system.	
	Claim 4 (dependent on claim 2) fails to further limit claim 2 since the description in claim 4 is related to intended use instead of an additional limitation (e.g. structure, composition, property) of the tire longevity measurement system.	
	Claim 5 (dependent on claim 1) fails to further limit claim 1 since the description in claim 5 is related to intended use instead of an additional limitation (e.g. structure, composition, property) of the tire longevity measurement system.	
instead of an additional limitation (e.g. structure, composition, property) of the tire longevity measurement system.	
	Claim 7 (dependent on claim 1) fails to further limit claim 1 since the description in claim 7 is related to intended use instead of an additional limitation (e.g. structure, composition, property) of the tire longevity measurement system.	
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8)	Claims 4, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 describes "at least one of the indicators is adapted to not lie within a ply of the vehicle tire" (emphasis added).  One of ordinary skill in the art is not reasonably apprised of the scope of protection afforded by this language.  It is unclear what structure is required / excluded by this language.  If the indicator is not in a ply, then in what is the indicator located?    

	Claim 18 is indefinite because the preamble describes "method" whereas the body of claim 18 fails to describe an active, positive step.  See MPEP 2173.05(q).  It is noted that "providing" is not an active positive step. 
	Claim 19 is indefinite because the preamble describes "method" whereas the body of claim 19 fails to describe an active, positive step.  See MPEP 2173.05(q).  It is noted that "providing" is not an active positive step.
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Japan 606 (blue - red - yellow)
11)	Claims 1-2, 4, 6-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 606 (JP 07-017606 U).

	As to claims 1-2, 4, 6-11 and 18-20, the claimed system and method are anticipated by Japan 606.  As to claim 8 (none of the indicators is black) and claim 10 (3-5 layers), Japan 606 discloses an upper blue part, a yellow middle part and a red lower part.  
Japan 001 (five layers)
12)	Claims 1-2, 4-10 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 001 (JP 49-107001 U).
	Japan 001 discloses a tire having a tread comprising a WEAR INDICATOR wherein the WEAR INDICATOR comprises five layers including a green layer 5, a white layer 4, a blue layer 3, a yellow layer 2 and a red layer 1 [FIGURES 1-2, machine translation].  
	As to claims 1-2, 4-10 and 18-20, the claimed system and method are anticipated by Japan 001.  As to claim 8 (none of the indicators is black) and claim 10 (3-5 layers), Japan 001 discloses a green layer 5, a white layer 4, a blue layer 3, a yellow layer 2 and a red layer 1.  
O'Brien (logo / letter)
13)	Claims 1-7, 9-11, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Brien (US 2009/0114322).
	O'Brien discloses a first WEAR INDICATOR for an automobile tire comprising a black top piece 302, yellow middle piece 304 and a red base 306 [FIGURES 6A-6D].  
	As to claims 1-7, 9-11, 13-15 and 18-20, the claimed system and method are anticipated by O'Brien.  The claimed indicators read on the "layered, different colored, visual wear indicators" shown in (A) FIGURES 6A-6D, (B) FIGURES 8A-8C, or (C) FIGURES 9A-9B, 10A-10B.  As to claim 13 (logo shape), O'Brien discloses providing indicia such as a logo [paragraphs 6, 7].  As to claims 14-15 (alphanumeric shape), note indicia 504 in the form of the letter "S" [FIGURE 8A].  


Korea 056 (at an angle into a groove section)
14)	Claims 1-2, 4-7, 9, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korea 056 (KR 1716056).
	Korea 056 discloses a tire having a tread comprising a groove comprising a WEAR INDICATOR having a triangle shape in cross section [FIGURES 1, 3, 5].  The base of the triangle having length L may extend in the tire circumferential direction or the tire width direction [machine translation].  The WEAR INDICATOR may comprise an upper part and a lower part having different colors [FIGURE 4, machine translation].
	As to claims 1-2, 4-7, 9, 11 and 18, the claimed system and method are anticipated by Korea 056.  The claimed indicators read on the "layered, different colored, visual wear indicators" shown in FIGURE 4.  As to claim 6 (lie at an angle into a groove section), note FIGURES 1, 3-5 and Korea 056's teaching that the base of the triangle having length L may extend in the tire circumferential direction or the tire width direction [machine translation].
Great Britain 991 (not lie within a ply) / Hill (lie within a ply)
15)	Claims 1-2, 4-10 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Great Britain 991 (GB 2,472,991).
	Great Britain 991 discloses a tire having a tread comprising a WEAR INDICATOR comprising a stud 101 having a flat bottom and housing a green pellet 113, a yellow pellet 112 and a red pellet 111 [FIGURES 1A, 1B, 2].  The WEAR INDICATOR is installed by boring a small pilot hole in the tread and then inserting the stud in the hole.  
With respect to claim 4 (not lie within a ply), note Great Britain 991's teaching to insert the WEAR INDICATOR in a tread instead of a reinforcement ply. 
16)	Claims 1-3, 5, 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 5,303,756) in view of Great Britain 991 (GB 2,472,991) or Japan 001 (JP 49-107001 U).
	Hill discloses a pneumatic tire comprising a tread 16, belt plies 26, 28, carcass plies 14 and a WEAR INDICATOR located within at least one ply [FIGURE 1].  The WEAR INDICATOR comprises a housing 30 and a colored visually distinct material 25 [FIGURES 1-2].  The colored visually distinct material 25 may be visually different colors at different levels [col. 4 lines 42-45].  Hill does not literally recite "layered, different-colored, visual wear indicators".
	As to claims 1-3, 5, 7-10 and 18-20, it would have been obvious to one of ordinary skill in the art to provide Hill's colored visually distinctive material 25 such that it comprises "layered, different-colored, visual wear indicators" (claim 1), none of the indicators is black (claim 8), the "layered, different-colored, visual wear indicators" comprises two layers of indicators (claim 9), the "layered, different-colored, visual wear indicators" comprises 3-5 layers of indicators (claim 10) since (1) Hill teaches that the  colored visually distinct material 25 may be visually different colors at different levels [col. 4 lines 42-45] and (2) (A) Great Britain 991 teaches using a stack of a green pellet, yellow pellet and red pellet as colored material for indicating degree of tire tread wear As to claim 3 (lie within a ply), note Hill's disclosure to locate the colored material 25 within at least one ply [FIGURE 1] and either Great Britain 991 or Japan 001's teaching to use different color layers as colored material for indicating degree of tread wear.
Japan 809 (picture / logo / alpha-numeric)
17)	Claims 1-10, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 809 (JP 2016-101809) in view of Japan 001 (JP 49-107001 U).
	Japan 809 discloses a passenger pneumatic tire (vehicle tire) comprising a tread 10, WEAR INDICATOR (laminate 36) for indicating degree of tread wear, reinforcement layer 30 (ply 30) and tire body 12 [FIGURES 1-2, paragraphs 12, 21, 23, 29].  The tread 10 comprises transparent or translucent resin, which may be colorless or colored (blue, yellow, red) [paragraph 18].  The WEAR INDICATOR (laminate 36) comprises a stack of four transparent / translucent layers 34 wherein each transparent / translucent layer 34 is provided with a display layer 32A, 32B, 32C, 32D [FIGURE 3].  The transparent / translucent layer 34 may be made of the same material or a different material than the tread 10 [paragraph 21].  Thus, layers 34 of WEAR INDICATOR (LAMINATE 36) may be colored (blue, yellow, red). The display layer 32A-32D may be transparent, translucent or opaque [paragraph 26].  The display layer 32A-32D may be formed on the transparent / translucent layer 34 by printing on the transparent / translucent layer 
	characters,
	figures,
	symbols,
	letters,
	numbers,
	photographs,
	brand name,
	pattern,
	illustration,
	picture.

See paragraphs 23, 32.    FIGURE 4A illustrates display layers 32A-32D being numbers. FIGURE 4B illustrates display layers 32A-32D being letters.  FIGURE 4C illustrates display layers 32A-32D being an antenna.  FIGURE 4D illustrates display layers 32A-32D being a circle / part of a circle.  FIGURE 4E illustrates display layers 32A-32D being a number of petals.  FIGURE 4F illustrates display layers 32A-32D being a moon phase.  Japan 809 does not recite provide the WEAR INDICATOR with layers of different colors.
	As to claims 1, 8, 9 and 10, it would have been obvious to one of ordinary skill in the art to provide Japan 809's WEAR INDICATOR (laminate 36) such that it comprises "layered, different-colored, visual wear indicators" (claim 1), none of the indicators is black (claim 8), the "layered, different-colored, visual wear indicators" comprises two layers of indicators (claim 9), the "layered, different-colored, visual wear indicators" comprises 3-5 layers of indicators (claim 10) since (1) Japan 809 teaches a WEAR INDICATOR) comprising a laminate of four layers 32 wherein each layer 32 is provided with a display layer 32A-32D containing display information for indicating degree of tire 
	As to claim 2, the description of "at least one of the indicators is adapted to lie circumferentially" reads on Japan 809's disclosure to arrange the layers of the WEAR INDICATOR (laminate 36) as shown in FIGURES 1-2.
	As to claim 3, note Japan 809's disclosure to dispose the WEAR INDICATOR (laminate 36) within tread 10 (ply 10).
	As to claim 4, note Japan 809's disclosure to not dispose the WEAR INDICATOR (laminate 10) in the reinforcement fabric 30 (ply 30). 
	As to claim 5, note Japan 809's disclosure to dispose the WEAR INDICATOR (laminate 36) on a "flat section" of the reinforcement fabric 30 [FIGURES 1-2].
	As to claim 6, "groove section" reads on the recess into which the WEAR INDICATOR is located [FIGURES 1-2, paragraph 22].  Furthermore, each "indicator" of the WEAR INDICATOR (laminate 36) inherently lies at an angle.
	As to claim 7, each "indicator" of the WEAR INDICATOR (laminate 36) inherently lies extending radially outwardly from the vehicle tire.
	As to claim 12, Japan 809 teaches providing the display layers 32A-32D with different pictures [FIGURE 4A-4E, paragraph 23, 32].
	As to claim 13, Japan 809 teaches providing the display layers 32A-32D with a brand name [FIGURE 4A-4E, paragraph 32].
	As to claims 14-15, Japan 809 teaches providing the display layers 32A-32D with numbers / letters [FIGURE 4A-4B, paragraph 23, 29, 32].

Great Britain 223 ("different geometry")
18)	Claims 1-9, 11, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Great Britain 223 (GB 448,223).
	Great Britain 223 discloses a tire for a vehicle such as a car comprising wear indicator, rubber layer 2 and ground fabric 1 [FIGURES 1, 2, 7].  The WEAR INDICATOR may be a plug 3 [FIGURES 1, 2, 7], a strip extending at over a part of the circumference of the tire, or strips extending crossways over the tread of the tire.  The plug 3 may comprise a plurality (e.g. ten) differently colored layers [page 1 lines 94-95, FIGURES 1-2].  The plug 3 may comprise a red outer cap and a white inner cone [FIGURES 5-6].  The tire may have four plugs 3 arranged about the circumference of the tread [FIGURE 7].
	As to claim 1, the claimed tire longevity measurement system reads on either Great Britain 223's WEAR INDICATOR ("tire longevity measurement system") for a vehicle tire comprising a plurality (e.g. ten) differently colored layers ("ten layered, different colored visual wear indicators") or Great Britain 223's WEAR INDICATOR ("tire longevity measurement system") for a vehicle tire comprising a red outer cap or a white inner cone ("two layered, different colored visual wear indicators").    
	As to claim 2, the description of "at least one of the indicators is adapted to lie circumferentially" reads on Great Britain 223's disclosure to arrange the "indicators" (layers / parts) of the WEAR INDICATOR as shown in FIGURES 1-2 and 5-7.

	As to claim 4, note Great Britain 223's disclosure to not dispose the WEAR INDICATOR in the ground fabric 1 (ply 1). 
	As to claim 5, note Great Britain 223's disclosure to dispose the WEAR INDICATOR" on a "flat section" of the ground fabric 1 [FIGURES 1, 2, 7].
	As to claim 6, "groove section" reads on the recess into which the WEAR INDICATOR is located.  Furthermore, each "indicator" of the WEAR INDICATOR inherently lies at an angle.
	As to claim 7, each "indicator" of the WEAR INDICATOR inherently lies extending radially outwardly from the vehicle tire.
	As to claims 8-9, one "indicator" (part / layer) of the WEAR INDICATOR in FIGURES 5-6 is red and the other "indicator" (part / layer) of the WEAR INDICATOR in FIGURES 5-6 is white such that none of the indicators is black.
	As to claim 11, the three dimensional shape (cap shape) of red "indicator" is different than the three dimensional shape (cone shape) of the white "indicator".
	As to claim 13, "logo shape" reads on a reads on a shape (the left red shape or the right white shape) shown in FIGURE 4 or a shape (e.g. the red outer shape or the white inner shape) shape shown in FIGURE 6.  In other words, claim 13 fails to require a shape different from that shown in FIGURE 4 or FIGURE 6.
	Asa to claims 14-15, "alphanumeric shape" reads on a shape (e.g. the left red "one" shape) shape shown in FIGURE 4 or a shape (e.g. the outer red "zero" shape) shape shown in FIGURE 6.

19)	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Great Britain 223 (GB 448,223) in view of Japan 809 (JP 2016-101809).
	As to claims 12-15, it would have been obvious to one of ordinary skill in the art to provide Great Britain 223's WEAR INDICATOR such that at least one of the indicators comprises a picture different from a picture of a different one of the indicators (claim 12), at least one of the indicators comprises a logo shape (claim 13), at least one of the indicators comprises an alphanumeric shape (claim 14) at least one of alphanumeric shapes functionally indicates a degree of wear or a warning (claim 15) since Japan 809, directed to a layered wear indicator for a tire, teaches facilitating visual indication of degree of tread wear by providing display information for each of the layers wherein the display information may be a picture, a brand name, letters, numbers [FIGURES 4A-4F, paragraphs 23, 32].
20)	Claims 10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Great Britain 223 (GB 448,223) in view of Japan 606 (JP 07-017606 U) and Japan 001 (JP 49-107001 U).
	As to claims 10 and 16, it would have been obvious to one of ordinary skill in the art to provide Great Britain 223's WEAR INDICATOR such that it comprises 3 to 5 layers of indicators (claim 10), four layered, different colored, visual wear indicators (claim 16) since (1) Great Britain 223 discloses providing a WEAR INDICATOR for a tire to indicate degree of wear of the tire such that it comprises a plurality (e.g. 10) of 
	As to claims 19 and 20, Great Britain 223 provides the WEAR INDICATOR (plug 3) and uses it in a vehicle tire [FIGURES 1, 2 and 7].  In other words, Great Britain 223 manufactures a vehicle tire comprising the WEAR INDICATOR.
21)	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Great Britain (GB 448,223) in view of Japan 606 (JP 07-017606 U) and Japan 001 (JP 49-107001 U) as applied above and further in view of Larregain et al (US 2012/0180919).
	As to claim 17, it would have been obvious to one of ordinary skill in the art to provide Great Britain 223's WEAR INDICATOR, which may be in the form of a plug (pillar) such that the WEAR INDICATOR further comprises a set of instructions and wherein the WEAR INDICATOR is arranged as a kit since (1) Japan 606 teaches providing a wear indicator in the form of a pillar and installing the wear indicator in a 
France 340 / Soviet Union 833 (different geometry)
22)	Claims 1-2, 4-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by France 340 (FR 1,498,340).
	France 340 discloses a tire having a tread comprising land portions, grooves and a WEAR INDICATOR for indicating different degrees of wear.  In FIGURES 1-2, France 340 shows arranging a WEAR INDICATOR in a circumferential groove having a flat groove bottom.  IN FIGURE 3, the WEAR INDICATOR is located in a groove in the tread and comprises a black upper part 5a, a red lower part 5a and an orange lower part 5b.  As an alternative to FIGURE 3, France discloses a WEAR INDICATOR comprising a black upper layer 5a, an orange middle layer 5b and a red lower layer 5c [translation].  In FIGURE 4, the WEAR INDICATOR comprises an upper orange layer 6b and a lower red layer 6c.  As a variant of FIGURE 4, France 340 teaches forming the base of the WEAR INDICATOR such that it forms a ledge 7 [FIGURE 5].  In FIGURE 6, the WEAR INDICATOR comprises a green upper layer 8b and a red lower layer 8c.   France 340 teaches that the upper area of the WEAR INDICATOR may be black (color 
	As to claims 1-2 and 4-9, the claimed system is anticipated by France 340's WEAR INDICATOR.
	As to claim 18, France 340 teaches molding a tire having a tread comprising circumferential grooves, providing a WEAR INDICATOR and bonding the WEAR INDICATOR to the bottom of the groove using adhesive. 
23)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over France 340 (FR 1,498,340) in view of Japan 001 (JP 49-107001 U).
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide France 340's WEAR INDICATOR (laminate 36) such that it comprises 3-5 layers of indicators (claim 10) such as three layers, four layers or five layers wherein "none of the indicators is black" since (1) France 340 teaches providing a tire tread with a WEAR INDICATOR comprising different colored layers and (2) Japan 001 teaches using a stack of a green layer, white layer, blue layer, yellow layer and red layer as colored material for indicating degree of tire tread wear [FIGURES 1-2].
24)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over France 340 (FR 1,498,340) in view of Soviet Union 833 (SU 408,833).
	As to claim 11, it would have been obvious to one of ordinary skill in the art to provide France 340's WEAR INDICATOR (laminate 36) such that at least one of the the first level has a round shape, the second level has a rhombic or square shape and the third level has a rectangular shape in order to facilitate visual indication of tread wear [FIGURE 6, translation]. 
25)	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over France 340 (FR 1,498,340) in view of Japan 809 (JP 2016-101809).
	As to claims 12-15, it would have been obvious to one of ordinary skill in the art to provide France 340's WEAR INDICATOR (laminate 36) such that at least one of the indicators comprises a picture different from a picture of a different one of the indicators (claim 12), at least one of the indicators comprises a logo shape (claim 13), at least one of the indicators comprises an alphanumeric shape (claim 14) at least one of alphanumeric shapes functionally indicates a degree of wear or a warning (claim 15) since Japan 809, directed to a layered wear indicator for a tire, teaches facilitating visual indication of degree of tread wear by providing display information for each of the layers wherein the display information may be a picture, a brand name, letters, numbers [FIGURES 4A-4F, paragraphs 23, 32].
26)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over France 340 (FR 1,498,340) in view of Japan 001 (JP 49-107001 U) as applied above and further in view of Soviet Union 833 (SU 408,833).
	As to claim 16, it would have been obvious to one of ordinary skill in the art to provide France 340's WEAR INDICATOR (laminate 36) such that such that at least one the first level has a round shape, the second level has a rhombic or square shape and the third level has a rectangular shape in order to facilitate visual indication of tread wear [FIGURE 6, translation].
27)	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over France 340 (FR 1,498,340) in view of Japan 001 (JP 49-107001 U) and Soviet Union 833 (SU 408,833) as applied above and further in view of Larregain et al (US 2012/0180919).
	As to claim 17, it would have been obvious to one of ordinary skill in the art to provide France 340's WEAR INDICATOR (laminate 36) such that the WEAR INDICATOR further comprises a set of instructions and wherein the WEAR INDICATOR is arranged as a kit since (1) France 340 teaches bonding the layered WEAR INDICATOR to a bottom of a groove using adhesive and (2) Larregain et al teaches providing a color applique, which may comprise layers, and installing the color applique in a recess in a tire tread by bonding the color applique to the bottom of the recess using adhesive wherein a kit comprising a color applique and a set of instructions describing steps for installing the color applique on the tire may be provided [FIGURES 4-5, 10, paragraph 27].



28)	Korea 546 (KR 778546) is cited of interest for disclosing a color wear indicator comprising a warning (e.g. white letters, navy blue letters) embedded within and extending through a layer of fluorescent rubber 40 [FIGURES 1-3, machine translation].	
	US 2020/0111583 is cited of interest because it claims priority to provisional application 62/742,416, filed Oct. 7, 2018.
29)	No claim is allowed.
30)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 7, 2022